STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment was made in previous Office actions of Applicant's claim for foreign priority based on an application filed in China on April 28, 2018.  To date, a certified copy of the 201810399068.X application has not been filed as required by 37 CFR 1.55.  

Status of Claims
Claims 1-4, 7-8, 10-13, 16-17, and 19 were amended, claims 5-6 and 14-15 were canceled, and new claims 21-24 were added in an amendment filed on April 29, 2021.
Claims 1-4, 7-13, and 16-24 are pending and are allowed.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As was indicated in the previous Office action, prior art was not found that explicitly teaches or fairly suggests, either alone or in combination, the limitations in dependent claims 6 and 15 when the claims are considered as a whole.  Specifically, no prior art was found which teaches or reasonably suggests the combination of “determining a disk in the RAID involving the incomplete write comprises: in response to the partial write flag being a first value, determining a first disk in the RAID involving the incomplete write based on the write stamp; or in response to the partial write flag being a second value, determining a second disk in the RAID involving the incomplete write based on the write stamp, the sequence stamp and the partial write flag,” as recited in the claims, when the claims are considered as a whole.  Dependent claims 6 and 15 were canceled and these limitations were moved into the independent claims in the after-final amendment filed on April 29, 2021.  Further search of the prior art found no additional prior art which explicitly teaches or reasonably suggests, either alone or in combination, the combination of limitations in the amended independent claims 1, 10, and 19 when the claims are considered as a whole.  
Accordingly, claims 1-4, 7-13, and 16-24 are allowed.
The limitations indicated as allowable are considered as such only in combination with all limitations of the independent claim and any intervening claims.  Any amendment changing the scope of the claims could jeopardize the indication of allowability.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113